NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 14 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JUANA ALVAREZ-SALAZAR,                           No. 10-70143

               Petitioner,                       Agency No. A070-787-109

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Juana Alvarez-Salazar, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s determination that Alvarez-

Salazar failed to establish that she was or would be persecuted on account of any

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“[a]n alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

in the absence of nexus to a protected ground, Alvarez-Salazar’s asylum and

withholding of removal claims fail. Because Alvarez-Salazar failed to establish

past persecution on account of a protected ground, her claim for humanitarian

asylum necessarily fails. See 8 C.F.R. § 1208.13(b)(1)(iii).

      Finally, substantial evidence supports the agency’s finding that Alvarez-

Salazar failed to establish it is more likely than not she would be tortured with the

consent or acquiescence of the government if returned to Guatemala. See Santos-

Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008). Accordingly, Alvarez-

Salazar’s CAT claim fails.

      PETITION FOR REVIEW DENIED.